--------------------~---~---~-




                                                                                                  FILED
                                                                                                    AUG 3 0 2011
                                     UNITED STATES DISTRICT COURT                             Clerk, U.S. District &Bankruptcy
                                                                                             Courts for the DIStriQt of Columbia
                                     FOR THE DISTRICT OF COLUMBIA

      JESSE T. MOTEN,                                 )
                                                      )
                       Plaintiff,                     )
                                                      )
              v.                                      )       Civil Action No.           11 155fi
                                                      )
      ORRIN HATCH, et al.,                            )
                                                      )
                       Defendants.                    )

                                         MEMORANDUM OPINION

              This matter comes before the court on review of plaintiff s application to proceed in

      forma pauperis and his pro se civil complaint. The Court will grant the application and dismiss

      the complaint.

              The defendants to this action are a United States Senator, two federal district judges, and

      the former Speaker of the House of Representatives. Plaintiff alleges that these defendants have

      conspired with "unknown COINTELPRO Agents" for the purpose of enacting the Prison

      Litigation Reform Act ("PLRA"), with the knowledge that the law "would be used to profile

      andlor target prisoners (blacks in particular) in deliberately and intentionally frameups [sic]."

      CompI. at 5/a (page numbers designated by plaintiff). The PLRA is applied, plaintiff alleges, to

      "obstruct[] the plaintiff and other prisoner's [sic] opportunity to prove claims supported by

      physical evidence of State Agents['] use of excessive Force," id., and to thwart plaintiffs efforts

      to seek habeas relief, id. at 5/c-5/d, in violation of rights protected under the First, Fifth, Sixth,

      Eighth and Fourteenth Amendments to the United States Constitution, id. at 5/e. Plaintiff

      demands a declaratory judgment and injunctive relief "against bringing of the plaintiffs case in



                                                          1
range of the Oppressive PLRA or COINTELPRO's Black Code against habeas corpus and 1983

complaint filing." Id. at 5/f. The Court will dismiss this action under 28 U.S.C. § 1915A(b)(2)

because these defendants are immune from suit.

        The Speech or Debate Clause, U.S. Const. art. I, § 6, "provides legislators with absolute

immunity for their legislative activities, relieving them from defending those actions in court."

United States v. Jefferson, 546 F.3d 300, 31 0 (4th Cir. 2008) (citations omitted); see Kilbourne v.

Thompson, 103 U.S. 168, 204 (1880) (extending "freedom of debate in legislative bodies"

beyond "words spoken in debate" to "written reports presented ... by committees, to resolutions

offered, which, though in writing, must be reproduced in speech, and to the act of voting,

whether it is done vocally or by passing between the tellers"). "The legislative process at the

least includes delivering an opinion, uttering a speech, or haranguing in debate; proposing

legislation; voting on legislation; making, publishing, presenting, and using legislative reports;

authorizing investigations and issuing subpoenas; and holding hearings and introducing material

at Committee hearings." Fields v. Office of Eddie Bernice Johnson, 459 F.3d 1, 10-11 (D.C. Cir.

2006) (internal citations, quotation marks, and footnotes omitted). Defendants Hatch and

Gingrich enjoy absolute immunity for the legislative act of voting on on particular legislation.

        Although "judicial immunity is not a bar to prospective injunctive relief against a judicial

officer acting in her judicial capacity," Pulliam v. Allen, 466 U.S. 522, 541-42 (1984), by statute

injunctive relief cannot be granted as to defendants Collins and Ishii. See 42 U.S.C. § 1983

("[I]n any action brought against a judicial officer for an act or omission taken in such officer's

judicial capacity, injunctive relief shall not be granted."). Plaintiffs dissatisfaction with these

judges' rulings may be addressed by means of appeals to the United States Court of Appeals for


                                                  2
the Ninth Circuit. See 28 U.S.C. §§ 41,1291.

       An Order accompanies this Memorandum Opinion.




Date   1;[1,